DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/24/2020, 07/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 07/03/2019.  These drawings are considered by examiner.

Preliminary Amendment
4. 	Applicant summits the Preliminary Amendment on 07/03/2019.

Claim Objections
5.	Claim 8 is objected to because of the following informalities: 
Claim 8 is depending on canceled claim.  However, the Examiner assumed claim 8 is depending claim 1 for this rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 8-12, 15-22, 29-32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2013/0329696), hereinafter “Xu“, in view of Nadler (US 2017/0214980), hereinafter “Nadler“.
Regarding claims 1 and 8, Xu teaches a method performed by a serving network node for handover of a communication device to a target network node, the method comprising: 
determining, based on content of an Information Centric Networking, ICN (pars [0010-0014] teach detecting the UE completes a handover, transmitting the contents received from the content centric networking reads on information centric networking), request (pars [0010-0014] teach requesting of transmission of the contents that 
initiating, in response to the determining, a handover of the communication device to the target network node (pars [0010-0012] [0019] teach detecting the UE completes a handover, transmitting the contents received from the content centric networking), further comprising: receiving the ICN request from the communication device (pars [0010-0014] teach receiving the content centric information request), 
Xu does not explicitly teach wherein determining comprises determining lack of availability of content requested in the ICN request, and wherein is performed by an ICN entity in the serving network node, and comprises determining the lack of availability of the requested content in a content storage.  
Nadler, in the same field of endeavor, teaches wherein determining comprises determining lack of availability of content requested in the ICN request (pars [0039-0043] [0078] teach determining in the response may be same as the type of media content requested in the sent media request. Optionally, the type of the at least one media content may differ from the type of media content requested in the sent media request, for instance, in the event of lack of available of the type of media content requested), and wherein is performed by an ICN entity in the serving network node (pars [0010-0014] [0018] teach provides a system for presenting media content in an environment, the system comprises a computing device associated with a user and a server arrangement communicably coupled to the computing device via a network), and comprises determining the lack of availability of the requested content in a content 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Xu to Nadler, in order to provide an efficient media content delivery such as video and/or voice to the virtual and augmented reality environments rendered on the computing devices via the network (as suggested by Nadler in paragraphs [0003-0004]). 

Regarding claims 9 and 20, the combination of Xu and Nadler teach the method as claimed in claims 1, 19, Xu further teaches wherein the determining comprises determining a need for handover of two or more communication devices requesting the same content in respective ICN requests and determining that the target network node has the requested content cached (pars [0010-0014] [0028]), and initiating in response thereto handover of the two or more communication devices to the target network node (pars [0010-0014], [0017] teach the source local CCNx node to stop transmission of contents that are being cached; and transmitting the cached contents to the target local CCNx node, the controller is configured to transmit a name and a size of the cached contents).

  Regarding claims 10 and 21, the combination of Xu and Nadler teach the method as claimed in claims 9, 20, Xu further teaches wherein the initiating comprises performing a voting process involving at least the serving network node andIn re: Joanna PAPPA et al. PCT Application No.: PCT/EP2017/05 1381Filed: January 24, 2017Page 5 of 9the target network node (par [0005] teach where User Equipment (UE) accesses one eNB (base 

Regarding claims 11 and 34, the combination of Xu and Nadler teach the method as claimed in claims 1, 15, Xu further teaches comprising- performing a voting process involving the serving network node and at least a second network node (pars [0005] [0010-0014] teach where User Equipment (UE) accesses one eNB (base station) and requests contents and then performs a handover to a different eNB before or while the contents are received in the UE, the contents are transferred according to a Pending Interface Table (PIT) before a local CCNx node, and during transmission, the contents conform to a Forwarding Information Base (FIB) which reads on a voting process), both of which provide a requested content to one or more communication devices (pars [0005] [0010-0014]), and comprising, for the case that the voting process determines that the serving network node is to serve the one or more communication devices, multicasting or broadcasting the requested content to the one or more communication devices (pars [0005] [0010-0014] teach where User Equipment (UE) accesses one eNB (base station) and requests contents and then performs a handover to a different eNB 

Regarding claim 12, the combination of Xu and Nadler teach the method as claimed in claim 1, Xu further teaches comprising: receiving, from the communication device, a measurement report on signal strength from the target network node, the measurement report being received appended to the ICN request (par [0002] teaches an apparatus for improving handover efficiency by preventing a packet loss in a mobile Content Centric Network (CCN) means handoff means receiving the signal strength for avoiding dropped connection, and Figure 7 shows a handover process is connected to a neighboring node).  

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claims 16 and 31, the combination of Xu and Nadler teach the serving network node as claimed in claims 15, 29, Xu further teaches being further configured toIn re: Joanna PAPPA et al.PCT Application No.: PCT/EP2017/05 1381Filed: January 24, 2017 Page 6 of 9determine one or both of: an indication on lack of resources in an ICN entity for providing the content of the ICN request and lack of resources in the serving network node for providing the content requested in the ICN request (pars [0010-0014] teach when detecting, the UE completing the handover, the target local CCNx node 

Regarding claim 17, the combination of Xu and Nadler teach the serving network node as claimed in claim 15, Xu further teaches being further configured to: determine a lack of resources for providing the content requested from a content provider (P1) based on metadata of the ICN request (pars [0016-0020] [0030] teach transmitting the request to stop transmission of the contents directed to the UE to the target local CCNx node based on the condition, the controller is configured to request non-retransmission of a portion of data transmitted to the UE, and stops a request of stopping applying to a Pending Interface Table (PIT) for the UE reads determine a lack of resources for providing the content requested).  

Regarding claim 18, the combination of Xu and Nadler teach the serving network node as claimed in claim 15, Xu further teaches being further configured to receive the ICN request from the communication device and to determine lack of availability of content requested in the ICN request (pars [0016-0020] [0030] teach transmitting the request to stop transmission of the contents directed to the UE to the target local CCNx node based on the condition, the controller is configured to request non-retransmission of a portion of data transmitted to the UE, and stops a request of stopping applying to a Pending Interface Table (PIT) for the UE reads determine a lack of resources for providing the content requested).

 claim 19, the combination of Xu and Nadler teach the serving network node as claimed in claim 15, Xu further teaches being further configured to: determine that the target network node has the requested content cached, and initiating in response thereto handover of the communication devices to the target network node (pars [0010-0014] teach response thereto handover of the communication devices).  

Regarding to claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claim 30, the combination of Xu and Nadler teach the network entitybeing further configured to provide, in response to the determining, a handover initiation request to a radio resource management of the serving network node (pars [0010-0014] teach in response to the determining, a handover requested).  

Regarding claim 32, the combination of Xu and Nadler teach the network entityclaim 29, Xu further teaches being further configured to establish by receiving, from an ICN entity of the serving network node, an indication of lack of availability to the content requested by the communication device (pars [0016-0020] [0030] teach transmitting the request to stop transmission of the contents directed to the .  

Allowable Subject Matter
9.	Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 33, the prior art of record fails to disclose wherein the need for handover is determined by an ICN entity in the serving network node, and wherein determining the need for handover comprises determining one or both of, an indication on lack of resources in the ICN entity for providing the content of the ICN request and lack of resources in the serving network node for providing the content requested in the ICN request, wherein the lack of resources comprises one or more of, lack of storage capacity in an ICN entity of the serving network node, lack of resources in a pending interest table (PIT) in an ICN entity of the serving network node, lack of resources in a Forwarding Information Base (FIB) in an ICN entity of the serving network node, lack of processing capacity in the serving network node for handling the ICN request, and lack of storage capacity in the serving network node for handling the ICN request as specified in the claim.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641